Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview attempt
 The examiner try to resolve below indicated 112 rejections. However, the examiner could find neither attorney on the list nor any available contact list. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “LP-mode”.
LP mode is an abbreviation. However, the specification of instant application do not clearly indicate what the LP stands for. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as Linear polarization mode as known in the similar art.
However, for a proper examination, a clarification of the abbreviation is required.  

Claim 2  recites the limitation "the refractive index" in line 4.  
Claim 2  recites the limitation "the core" in line 4.  
Claim 2  recites the limitation "the angle" in line 6.  
Claim 2  recites the limitation "the longitudinal" in line 7.  
Claim 3  recites the limitation " the beta ray invariants" in 1. It should be the first ray invariant 
Claim 4  recites the limitation "the length" in line 2.  
Claim 5  recites the limitation "the radius" in line 4.  
Claim 5  recites the limitation "the direction" in line 5.  
Claim 5  recites the limitation "the transverse" in line 5.  
Claim 5  recites the limitation "the orientational" in line 5.  
There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5 are also rejected since they inherit the indefiniteness of the claims from which they depend. 
 Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100046887 (Oshida et al.) teaches a coupling method of multimode optical fiber while varies lateral axial offset or angular axial offset.
US 20200182773 (Li) teaches model of geometrical optics, to have a uniform collimated output spatial profile. 
US 20060228078 (Chan et al.) teaches angular variation of longitudinal axis of optical fiber profile at the end face and using Snell’s law to predict it.
US 4779978 (Hatton et al.) teaches use of Snell’s law for optical fiber profile.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
As to claim 1, none of the prior art alone or in combination disclose or teach of method of determining a characteristic of a multimode optical fiber connector, comprising: “determining a first optical output profile from the first multimode optical fiber using a geometrical-optics based model with an LP-mode conforming source replicating the measured launch profile with rays; determining a coupled amount of light from the first multimode optical fiber into the second multimode optical fiber based on the first optical output profile and the at least one of a lateral offset, an axial offset and an angular offset for the multimode optical fiber connector; estimating an optical loss for the multimode optical fiber connector based on the coupled amount of light from the first multimode optical fiber to the second multimode optical fiber” along with other limitations in the claim.
Claims 2-5 are indicated as allowable due to their dependencies only. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886